                                 IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF ARKANSAS
                                         TEXARKANA DIVISION

GLEN E. IVORY                                                                                            PLAINTIFF


v.                                              Case No. 4:18-cv-4104


RYAN D. MCCARTHY, Secretary of the Army,
United States Department of the Army; UNITED
STATES ARMY CORPS OF ENGINEERS,
Millwood Tri-Lakes Project                                                                          DEFENDANTS
                                          ORDER
           Before the Court is Defendants’ Motion to Exclude Expert Testimony and Daubert

Challenge. (ECF No. 37). Plaintiff has not responded to the motion and the time to do so has

passed. 1 The Court finds this matter ripe for consideration.

                                                  BACKGROUND

           This is an employment discrimination action brought pursuant to Title VII, 42 U.S.C. §

2000e, the Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, and the Arkansas

Civil Rights Act, Ark. Code Ann. § 16-123-101, et seq. Plaintiff was employed by Defendants as

a maintenance worker and groundskeeper on a part-time basis. Plaintiff alleges that he was not

promoted to a permanent position on account of his race and age. 2

           At trial, Plaintiff intends to offer the expert testimony of Reverend Lorenzo Kelly, Sr.,

regarding Plaintiff’s alleged mental and emotional distress. On February 18, 2020, Defendants

filed the instant motion, seeking to exclude Rev. Kelly as an expert witness. Specifically,

Defendants argue that Rev. Kelly is not qualified to offer expert testimony as to Plaintiff’s mental

state or alleged mental anguish damages.


1
    See Local Rule 7.2.
2
    Plaintiff is an African American. At the time he filed his Complaint, he was fifty-four years old. (ECF No. 1, p.1).
                                           DISCUSSION
       The Court's starting point for determining the admissibility of expert testimony is Federal

Rule of Evidence 702, which provides a three-part test:

       First, evidence based on scientific, technical, or other specialized knowledge must
       be useful to the finder of fact in deciding the ultimate issue of fact. This is the basic
       rule of relevancy. Second, the proposed witness must be qualified to assist the
       finder of fact. Third, the proposed evidence must be reliable or trustworthy in an
       evidentiary sense, so that, if the finder of fact accepts it as true, it provides the
       assistance the finder of fact requires.
Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (internal citation and quotation

omitted).

       Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Court is

to perform a “gatekeeping” function and insure that proffered expert testimony is both relevant

and reliable. See Penney v. Praxair, Inc., 116 F.3d 330, 333 (8th Cir. 1997). The proponent of

the expert testimony has the burden of establishing by a preponderance of the evidence that the

expert is qualified, that his methodology is scientifically valid, and that “the reasoning or

methodology in question is applied properly to the facts in issue.” Marmo v. Tyson Fresh Meats,

Inc., 457 F.3d 748, 757-58 (8th Cir. 2006).

       Upon consideration, the Court agrees with Defendants that Rev. Kelly is not qualified to

offer expert testimony as to Plaintiff’s mental state or alleged mental anguish damages. Rev. Kelly

is not a psychiatrist or licensed counselor and, to the Court’s knowledge, does not hold any other

credentials that would qualify him to opine on the cause of Plaintiff’s alleged mental and emotional

distress. Plaintiff has offered no argument that Rev. Kelly is otherwise qualified to offer expert

testimony. Moreover, Rev. Kelly admits that he is not a professional that can opine on Plaintiff’s

emotional damages. (ECF No. 37-1).

       Accordingly, the Court finds that Rev. Kelly should be excluded as an expert witness.


                                                  2
                                           CONCLUSION
        For the foregoing reasons, the Court finds that Defendants’ Motion to Exclude Expert

Testimony and Daubert Challenge (ECF No. 37) should be and hereby is GRANTED. Rev. Kelly

will not be allowed to testify as an expert at trial.

        IT IS SO ORDERED, this 10th day of March, 2020.


                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge




                                                    3
